Citation Nr: 0905610	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-19 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

2.  Entitlement to service connection for a urinary/prostate 
disability, to include such symptoms as seminal vasculitis 
and frequent urination.

3.  Entitlement to an evaluation in excess of 10 percent for 
hypothyroidism, on appeal from an initial grant of service 
connection.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military service in the US Army from 
June 1979 to May 1982, and from August 1985 to April 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Prior to the appellant's retirement from the Army in April 
2006, he submitted a claim for benefits to the VA.  On that 
claim, he asserted that that he was suffering from chronic 
fatigue syndrome (CFS), hypothyroidism, and a 
urinary/prostate disability that produced seminal vasculitis 
and frequent urination.  Following the submission of his 
claim, the appellant underwent a VA General Medical 
Examination in January 2006.  It is noted that the 
examination was performed by a nonphysician.  Additionally, 
the individual who performed the examination admitted in the 
preface to the examination that she had not reviewed all of 
the veteran's private medical records prior to giving her 
final diagnoses.  

On the basis of that examination, and after reviewing the 
veteran's service medical treatment records, the RO granted 
service connection for hypothyroidism.  A 10 percent rating 
was assigned.  Service connection was not granted for a 
urinary/prostate disorder or for CFS.  The veteran was 
notified of this action and he appealed to the Board for 
review.

Following his appeal, the veteran underwent another VA 
examination in March 2007.  The purpose of the exam was to 
determine whether the veteran was suffering from CFS or if 
the symptoms he was complaining of were a product of another 
disability (such as hypothyroidism).  After examining the 
veteran and reviewing his available medical records, the 
doctor wrote:

	. . . I will recommend an endocrine 
evaluation to establish whether the 
fatigue may be explained solely by the 
thyroid disease or if some of the fatigue 
may be independent of the thyroid 
disease.  If the severe chronic fatigue 
cannot be explained solely on the basis 
of the thyroid disease[,] I will have to 
conclude then that it is more likely than 
not that the veteran has chronic fatigue 
syndrome.

Although the examiner recommended that additional testing be 
accomplished, a review of the claims folder indicates that 
this did not occur.  Instead the results were forwarded to 
the RO which, in turn, continued to deny the veteran's claim.  

It is further noted that in March 2007, on the same day that 
the veteran underwent his examination for CFS, a Thyroid and 
Parathyroid Diseases Exam was accomplished.  Comments were 
not provided in this exam that would clear up any questions 
with respect to the veteran's CFS.  

Upon reviewing the examination reports and the subsequent 
action by the RO, the Board believes that there is a lack of 
clarity in the medical evidence.  The Board believes that the 
RO's action following the examiner's report lacks clarity 
because it denied service connection for CFS even though the 
examiner opined that another examination should be 
accomplished or that service connection should be granted.  
Moreover, when the claim was initially denied, the reviewing 
medical examiner did not even review all of the appellant's 
medical records prior to giving an opinion.  Hence, the 
issues involving CFS and hypothyroidism are being returned to 
the RO/AMC for additional development to include having the 
appellant undergo additional examinations to determine 
whether the appellant truly has a ratable disability such as 
CFS.  

Additionally, the duty to assist includes the duty to conduct 
a thorough and contemporaneous examination of the appellant.  
A review of the claims folder shows that the appellant has 
not undergone a urinary and prostate examination in order to 
determine whether he now suffers from a disability that 
produces frequent urination and seminal vasculitis.  Thus, 
the claim will be returned to the RO/AMC so that such an 
examination may be scheduled and accomplished.  The 
examination must take into account the records of prior 
medical treatment so that the evaluation of the claimed 
disability will be a fully informed one.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006) and Green v. Derwinski, 1 
Vet. App. 121 (1991).  It is the Board's opinion that such an 
examination should be afforded the appellant before an 
appellate decision on the merits of his claim.

The appellant has asserted that his hypothyroidism has been 
underrated.  The United States Court of Appeals for Veterans 
Claims, hereinafter the Court, has held that when an 
appellant alleges that his service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an appellant 
is entitled to a new examination after a two-year period 
between the last VA examination and the appellant's 
contention that the pertinent disability has increased in 
severity).  The Court has held that when an appellant claims 
that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this instance, the most recent examinations of 
the appellant occurred two years ago.  Hence, under the 
circumstances, the Board is of the opinion that a VA 
examination should be scheduled to determine the current 
extent of symptomatology and status of the service-connected 
hypothyroidism.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with the Court's pronouncements and 
due process requirements, the case is REMANDED to the RO/AMC 
for the following development:

1.  The RO/AMC must review the entire 
file and ensure for the issues on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2008)), as well as 
VAOPGCPREC 7-2004, and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), are 
fully complied with and satisfied as to 
the issues on appeal.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2006 for the disabilities 
currently on appeal, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified (to include any TRICARE 
records and other medical records).  The 
RO/AMC is hereby put on notice that the 
veteran is a retired Sergeant Major and 
he may have received treatment at the 
medical center facility located at Fort 
Leonard Wood (USA), Missouri.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2008).

3.  The appellant should be afforded a VA 
endocrine examination in order to 
determine whether the appellant now 
suffers from chronic fatigue syndrome or 
whether the fatigue he complains about is 
a manifestation of his hypothyroidism.  
The claims folder should be provided to 
the examiner for review in conjunction 
with the examination.  If possible, the 
examination should not be performed by an 
individual who has previously examined 
the appellant.  Additionally, the 
examination should be accomplished by an 
endocrinologist; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera.

a.  After reviewing the file, and if it 
is concluded that the veteran now suffers 
from CFS, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the appellant's 
current disability is related to his 
military service or some incident 
therein.  It would be helpful if the 
examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

b.  The endocrinologist should also 
provide a report with respect to the 
symptoms and manifestation produced by 
the veteran's service-connected 
hypothyroidism.  The examiner should 
discuss whether the veteran requires 
medications for control, if there is 
muscle weakness, weight gain, 
constipation, mental sluggishness or 
disturbance, cardiovascular involvement, 
cold intolerance, and/or sleepiness.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO/AMC should schedule the 
appellant for a VA urology and prostate 
examination by the appropriate specialist 
to determine whether the veteran now 
suffers from an unknown disability that 
produces frequent urination and/or 
seminal vasculitis.  The claims folder 
should be provided to the examiner for 
review in conjunction with the 
examination.  If possible, the 
examination should not be performed by an 
individual who has previously examined 
the appellant.  Additionally, the 
examination should be accomplished either 
by a proctologist or a urologist; i.e., 
not a nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera.

After reviewing the file, and if it is 
concluded that the veteran now suffers 
from a urinary and/or prostate condition, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that the appellant's current 
disability is related to his military 
service or some incident therein.  It 
would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


